Citation Nr: 9927933	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a low back injury.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
hearing loss.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1969, and from July 1971 to July 1975.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio, 
which denied the benefits sought.  The veteran filed a timely 
appeal and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  The issue of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right knee disorder will be addressed in the Remand 
portion of this decision.  In addition, the evidence of 
record concerning the veteran's claimed hearing loss presents 
two separate and distinct disability pictures with respect to 
left and right hearing loss.  Accordingly, the Board finds it 
necessary to bifurcate this issue in order to properly 
address the veteran's claimed disabilities regarding his 
right and left ear hearing loss.


FINDINGS OF FACT

1.  An unappealed September 1995 rating decision by the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
residuals of a low back injury had not been submitted.  

2.  Evidence associated with the claims file since the RO's 
September 1995 decision, when considered alone or in 
conjunction with all of the evidence of record, does not bear 
directly or substantially upon the issue under consideration, 
in that it is cumulative of evidence previously submitted and 
considered, and is not by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  An unappealed March 1976 rating decision by the RO denied 
the veteran's claim for service connection for "defective 
hearing of the left ear" and for a "right ear disability."  

4.  Additional evidence submitted since the March 1976 
decision, with respect to left ear hearing loss, bears 
directly and substantially on the issue under consideration, 
and is by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the claim.  

5.  Additional evidence submitted since the March 1976 
decision, with respect to right ear hearing loss, when 
considered alone or in conjunction with all of the evidence 
of record, does not bear directly or substantially upon the 
issue under consideration, is cumulative of evidence 
previously submitted and considered, and is not by itself, or 
in conjunction with evidence previously submitted so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  The veteran has presented competent medical evidence that 
he sustained left ear hearing loss in service, and has 
presented competent medical evidence suggesting a nexus 
between his current left ear hearing loss and his active 
service.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision by the RO, which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for residuals of a low back injury, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (1998).  

2.  The evidence received since the RO's September 1995 
rating decision is not new and material, and the veteran's 
claim for service connection for residuals of a low back 
injury has not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The March 1976 rating decision by the RO, which denied 
service connection for defective hearing in the left ear and 
a right ear disability, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

4.  The evidence received since the RO's March 1976 rating 
decision with respect to left ear hearing loss is new and 
material, and the veteran's claim for service connection for 
left ear hearing loss has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

5.  The evidence received since the RO's March 1976 rating 
decision with respect to right ear hearing loss is not new 
and material, and the veteran's claim for service connection 
for right ear hearing loss has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

6.  The veteran's claim for service connection for left ear 
hearing loss is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Initially, the Board notes that the RO decided the veteran's 
new and material claims under a standard which has since been 
overruled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the veteran is not prejudiced by 
its initial analysis of his new and material claims under the 
new case law, and it is therefore unnecessary to remand the 
case to the RO for further consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In March 1976, the RO denied the veteran's claims for service 
connection for residuals of a low back injury and for left 
and right ear hearing disabilities.  The veteran did not 
appeal this decision which hence became final.  A subsequent 
September 1995 rating decision determined that the veteran 
had not submitted new and material evidence to reopen his 
previously denied claim for service connection for residuals 
of a low back injury.  The veteran did not appeal that 
decision, which also became final.  Claims which have 
previously been denied by final decisions may only be 
reopened if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, an adjudication of the 
merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with other evidence 
previously submitted is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

With respect to the veteran's attempt to reopen his 
previously denied claim for service connection for residuals 
of a low back injury, the evidence considered by the RO in 
reaching its September 1995 decision consisted of his service 
medical records, VA rating examination reports dated in 
September 1975, January 1995, May 1995, and contemporaneous 
VA and private clinical treatment records dating from 
September 1990 through August 1994.  The veteran's service 
medical records show that he had sustained a lumbosacral 
sprain in March 1966, and that in April 1975 he complained of 
intermittent low back pain.  No follow-up treatment notes to 
either documented incident were included in the service 
medical records.  Moreover, the reports of his service 
separation physical examinations fail to disclose any low 
back injury or disability.  

In addition, the report of the September 1975 rating 
examination shows a completely normal lumbosacral spine 
without abnormalities.  Later rating examination reports of 
January and May 1995 show that the veteran had a present 
disability with respect to his low back, but fail to note the 
etiology of this low back disorder, and do not contain any 
medical opinion that such disability was incurred in service.  

Likewise, the VA and private clinical treatment records 
dating from September 1990 through August 1994 show that the 
veteran had a present disability with respect to his lower 
back.  Interestingly, treatment records dated in November 
1993 and in July 1994 note the presence of mild lumbar 
scoliosis with narrowing of disc spaces.  However, these 
records fail to show that the veteran's low back disorder was 
incurred in service or otherwise was the result of any injury 
sustained therein.  

Evidence received since the September 1995 final decision 
includes VA and private clinical treatment records dating 
from April 1995 through November 1998, and a report of a VA 
rating examination dated in October 1998.  As with records 
previously submitted and considered by the RO, these records 
only show that the veteran has a present disability with 
respect to his low back.  They do not contain any medical 
evidence that his diagnosed low back disorder was related to 
service or that it was the result of any injury sustained 
therein.  Of some note is a treatment record dated in July 
1998 which recites a past medical history of "back injury in 
early 70s herniated disc."  

The Board has evaluated the above discussed evidence, but 
must conclude that it does not address the etiology of the 
veteran's low back disorder.  The evidence he has submitted 
appears to be cumulative or duplicative of evidence 
previously submitted, in that it shows that the veteran does 
have a disability with respect to his lower back, but that it 
fails to contain any medical opinion of a nexus between the 
veteran's active service and the diagnosed low back 
disability.  

The Board has also taken the July 1998 treatment record into 
consideration, which recites a past medical history of a back 
injury sustained in the 1970s with a herniated disc.  
However, this statement of a past medical history does not 
provide the required link between any back injury the veteran 
may have sustained in service and his current low back 
disability.  There is no evidence of record to suggest that 
the veteran sustained a herniated disc in service, and the VA 
rating examination conducted in September 1975, shortly after 
his discharge from service, fails to disclose any such 
disorder.  Moreover, this past medical history statement 
appears to be a recitation of a medical history provided by 
the veteran, and a note attached to a VA audiometric 
examination, also dated in July 1998 indicates that the 
veteran had a herniated disc of two years' duration.  See 
generally, LeShore v. Brown, 8 Vet. App. 406 (1995).  There 
is no further comment in that treatment record by the 
treating physician with respect to the etiology of the 
veteran's low back disorder.  

With respect to the veteran's previously denied claim for 
service connection for a "right ear disability," evidence 
considered by the RO in reaching its March 1976 decision 
consists of the veteran's service medical records and a 
report of a September 1975 VA rating examination.  The 
veteran's service medical records fail to disclose any 
hearing loss or other problem with respect to the veteran's 
right ear.  In addition, the report of the September 1975 
rating examination fails to disclose any hearing loss in the 
right ear, as defined under 38 C.F.R. § 3.385 (1998).  The 
examination report also notes that the veteran reported 
having been told in service that he sustained right ear 
hearing loss due to the noise from B-52 heavy bombers 
operating adjacent to his work area.  However, a review of 
the service medical records and his service separation 
examination report shows that the veteran sustained mild left 
ear hearing loss due to the noise from the adjacent B-52s.  

Evidence with respect to the right ear submitted since the 
March 1976 final decision, and relevant to the issue of right 
ear hearing loss, consists of VA clinical treatment records 
and audiological examination reports dating from April 1995 
through July 1998.  These records fail to show that the 
veteran has hearing loss in his right ear as defined under 
38 C.F.R. § 3.385.  The report of a July 1998 VA audiology 
consult result indicates that the veteran had very mild 
hearing loss above 2000 hertz (Hz), but that his hearing in 
the right ear was essentially within normal limits.  

The Board finds that the evidence with respect to the 
veteran's claimed right ear hearing loss, as with the 
evidence submitted in connection with his claimed low back 
disorder, also fails to address the etiology of that 
disorder, and fails to show that he actually has any sort of 
disability with respect to his right ear.  Such evidence, is, 
therefore cumulative and duplicative of evidence previously 
considered, as neither the previously considered evidence nor 
the newly submitted evidence shows a present disability with 
respect to the right ear, or otherwise shows any sort of 
right ear injury sustained in service.  

In addition, lay statements by the veteran that he currently 
has right ear hearing loss, or that his diagnosed low back 
disorder was incurred in service do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the present case, what is needed to 
reopen the veteran's claims for service connection for 
residuals of a low back injury and for right ear hearing loss 
are medical opinions, supported by medical evidence and 
rationales, indicating that the veteran's diagnosed low back 
disorder was incurred in service, and that he currently has 
hearing loss within the meaning of 38 C.F.R. § 3.385 which 
was incurred during his active service. 

After a review of the evidence submitted since the March 1976 
and September 1995 final decisions, the Board finds that the 
veteran has failed to submit new and material evidence 
sufficient to allow reopening of those claims.  Essentially 
what was missing at the time of the March 1976 decision and 
is currently lacking from the record, is evidence of a 
current disability with respect to right ear hearing loss.  
In addition, what was missing at the time of the September 
1995 rating decision and is currently lacking from the record 
is a medical opinion indicating that the veteran's low back 
disability was incurred in service.  In sum, the newly 
submitted evidence fails to address the basis for the 
original denials of the veteran's claims for service 
connection for residuals of a low back injury and for right 
ear hearing loss.  

Further, with respect to these two issues, the newly 
submitted evidence, when considered either alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  Newly submitted 
records pertaining to the veteran's low back disorder merely 
show the existence of a current disability without noting the 
etiology of that disorder, and the records pertaining to the 
veteran's claimed right ear hearing loss fail to show any 
present disability at all.  Thus, as the evidence submitted 
with respect to these two issues is not "new and material" 
as contemplated by law, it does not provide any basis to 
reopen the veteran's claims for service connection for 
residuals of a low back injury and for right ear hearing 
loss.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

With respect to the veteran's claimed left ear hearing loss, 
evidence considered at the time of the March 1976 rating 
decision consisted of the veteran's service medical records 
and a report of a September 1975 rating examination.  The 
report of the veteran's final service separation examination 
report of June 1975 contains the express notation that the 
veteran incurred "Hearing loss in the left, which is slight 
and attributed to B52 (sic) flights, while the patient worked 
in a kitchen nearby."  At that time, the audiometric 
examination conducted in conjunction with his separation 
examination showed that he had a 35 decibel hearing loss at 
both 2000 and 3000 Hz.  The report of the September 1975 
rating examination includes the veteran's complaints of 
having difficulty hearing, but only shows a 30 decibel 
hearing loss at 2000 Hz, and includes the notation that the 
veteran had essentially normal hearing levels bilaterally.  

Evidence received since the March 1976 final decision, and 
relevant to left ear hearing loss includes VA clinical 
treatment records and audiometric examination reports dating 
from April 1995 through July 1998.  These records clearly and 
consistently show that the veteran had hearing loss falling 
within the definition of a hearing disability under 38 C.F.R. 
§ 3.385.  The report of an April 1995 rating examination 
shows a 50 decibel hearing loss at 2000 Hz, and a 40 decibel 
hearing loss at 3000 Hz.  Hearing loss at 4000 and 6000 Hz 
was 25 decibels.  The report of a June 1996 audiometric 
examination shows that the veteran had a 55 decibel hearing 
loss at 2000 Hz, and a 40 decibel loss at 3000 Hz.  He 
underwent an additional audiometric examination in July 1998 
showing a 55 decibel hearing loss at 2000 Hz, and a 35 
decibel loss at 3000 Hz.  

The Board observes that under 38 C.F.R. § 3.385, when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater, the hearing 
loss will be considered to be a disability for VA benefits 
purposes.  The Board further observes that none of the VA 
audiological reports referenced above contain medical 
opinions specifically addressing the etiology of the 
veteran's demonstrated left ear hearing loss.  However, the 
Board finds that these reports confirm that the veteran has a 
present disability with respect to left hearing loss.  
Further, in conjunction with statements made by the veteran 
and, most significantly, the notation of service-related left 
ear hearing loss in the report of the June 1975 service 
separation examination, the Board finds that this evidence 
presents a more complete picture with respect to the 
veteran's left ear hearing loss.  The Board also finds that 
the newly submitted evidence is probative of the central 
issue in this case.  This evidence, when considered alone or 
in conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for left ear hearing loss.  As such, this evidence 
is "new and material" as contemplated by law, and thus, 
provides a basis to reopen the veteran's claim for service 
connection for left ear hearing loss.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection for left ear hearing loss is well 
grounded.  See 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  Specifically, the 
notation included in the veteran's service separation 
examination report of June 1975, stating that he sustained 
hearing loss in his left ear due to noise exposure from B-52 
bombers, and his currently diagnosed left ear hearing loss 
are consistent with the veteran's assertions that he 
sustained hearing loss in service.  Accordingly, the Board 
finds that this evidence is sufficient to well ground the 
veteran's claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1998).  


ORDER

New and material evidence not having been submitted, the 
veteran's claims for service connection for residuals of a 
low back injury and for right ear hearing loss have not been 
reopened, and such benefits remain denied. 

New and material evidence having been submitted, the 
veteran's claim for service connection for left ear hearing 
loss is reopened.  The veteran's claim for service connection 
for left ear hearing loss is well grounded, and to this 
extent only, the appeal is granted.  



REMAND

I.  Service Connection for Left Ear Hearing Loss

As noted above, the veteran's service separation examination 
report contains the notation stating, in effect, that he 
sustained slight left ear hearing loss due to exposure to 
noise from B-52 bombers operating near the mess hall in which 
he worked.  The audiometric examination conducted concurrent 
with that examination showed that he did have a slight 
hearing loss of 35 decibels at the 2000 - 3000 Hz ranges.  
Beginning in April 1995 through July 1998, the veteran showed 
consistent left hearing loss at the 2000 - 3000 Hz ranges, 
which fell within the definition of a hearing disability 
under 38 C.F.R. § 3.385, as noted above.  

Based on this evidence, the Board finds that the veteran 
should be scheduled to undergo a VA rating audiometric 
examination to evaluate the nature and severity of his left 
ear hearing loss.  The examination report should include the 
examiner's opinion as to whether it is at least as likely as 
not that the veteran's current left ear hearing disability 
was incurred in service, in light of the examination results 
and his pertinent medical history as reflected in the medical 
treatment records contained in the claims file.  

II.  Increased Rating for Right Knee Disorder

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for assignment of 
an increased rating for his right knee disorder within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In addition, 
the Board must consider whether the VA has properly assisted 
the veteran in the development of his claim.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  Historically, service connection for a right knee 
disorder was granted by a March 1976 rating decision, and a 
noncompensable disability evaluation was assigned, effective 
from July 12, 1975.  In March 1997, the veteran filed a claim 
for an increased evaluation, claiming that his right knee 
disability had become more severe.  His claim was initially 
denied by a February 1998 rating decision, and the veteran 
filed a timely appeal.  During the pendency of his appeal, 
the veteran was assigned an increased evaluation for his 
right knee disorder by a January 1999 rating decision.  This 
10 percent evaluation was effective from April 1, 1997.  The 
veteran now contends that the severity of his right knee 
disability is greater than reflected by the assigned 10 
percent disability rating.  

The veteran's currently assigned 10 percent disability 
evaluation appears to be based upon occasional pain and loss 
of motion present during flare-ups of his right knee 
disorder.  The Board observes that the reports of January 
1995, May 1995, and October 1998 rating examinations fail to 
note any significant limitation of motion.  The report of the 
January 1995 rating examination fails to include any 
discussion with respect to the veteran's range of motion in 
his right knee, other than noting that the "knees move 
through active and passive range of motion without 
difficulty."  The report of the X-ray examination conducted 
pursuant to that examination shows no evidence of acute or 
recent fracture or dislocation and no abnormalities, to 
include arthritis.  However, the examiner included post-
traumatic arthritis of the right knee in his diagnosis, and 
noted in the examination report that the veteran previously 
had a diagnosis of arthritis in approximately 1985 after 
increased pain, swelling, and other discomfort were shown.  

The veteran underwent an additional VA rating examination in 
May 1996, and reported experiencing occasional knee pain with 
popping and cracking along with intermittent feelings of 
instability.  At that time, he was shown to have 135 degrees 
of flexion and 0 degrees of extension.  In addition, he was 
found to have what was characterized as a "crunching" 
sensation under the right kneecap, which he reported 
occasionally gave a sensation of giving out.  Joint line 
tenderness was not present, there were no fixed deformities, 
no abnormality of function, and there was no instability of 
either knee.  The veteran was objectively shown to have a 
positive patellar grind, but he had negative McMurray's sign, 
negative drawer, negative pivot shift, and negative Lachman's 
sign.  The examiner did not indicate any findings with 
respect to the presence of arthritis, and concluded with a 
diagnosis of right knee patellofemoral syndrome.  Additional 
X-ray studies were not conducted.  

The record shows that the veteran was seen in June 1998 for 
hearing problems, low back pain and pain in his knees.  His 
diagnoses included low back pain, arthritis, and hearing 
loss.  The treating physician did not note to which disorder 
the diagnosis of "arthritis" pertained, nor did he indicate 
the basis for this assertion.  

In any event, the veteran underwent an additional VA rating 
examination in October 1998.  At that time, he was shown to 
have a full range of motion in his right knee, from 140 
degrees of flexion to 0 degrees of extension.  He was found 
to be "2+" for chondromalacia of the right kneecap.  As 
before, Lachman's sign was negative, tests for ligament 
instability were negative, and drawer and McMurray's signs 
were negative.  The veteran was diagnosed with chondromalacia 
of both kneecaps.  The examiner included his observations 
regarding X-ray reports that there were no abnormalities 
observed in the knee joint.  There was no evidence of any 
arthritic changes.  

The Board would observe that the VA General Counsel, in an 
opinion dated July 1, 1997, (VAOPGPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257 (1998).  The General Counsel stated that when a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261 in order to obtain a separate 
rating for arthritis.  Moreover, in a later opinion by the 
General Counsel dated August 14, 1998, (VAOPGPREC 9-98), even 
in situations in which the claimant technically has full 
range of motion, but where the motion is inhibited by pain, a 
compensable rating for arthritis under Diagnostic Codes 5003 
and 38 C.F.R. § 4.59 (1998) would still be available.  See 
generally Lichtenfels v. Derwinski, 1 Vet. App. 494 (1991).  

In this case, there is conflicting evidence as to whether or 
not the veteran has arthritis in his right knee.  He has 
diagnoses of degenerative and post-traumatic arthritis in his 
right knee, as reflected in the January 1995 examination 
report and treatment records dated in April 1990, April 1994, 
and June 1996.  The Board observes that it is unclear as to 
the basis of these diagnoses of arthritis particularly in 
view of the absence of X-ray findings showing arthritis.  
Further, the most recent VA rating examination report of 
October 1998 contained the examiner's observation that there 
did not appear to be any evidence of arthritis in the 
veteran's right knee as reflected by the X-ray results.  

The Board is therefore of the opinion that additional 
development of the case is required to resolve the 
conflicting diagnoses as to whether the veteran currently has 
arthritis in his right knee and also to determine if an 
additional rating based upon the presence of arthritis is 
warranted.  Accordingly, the veteran should be scheduled to 
undergo an additional VA rating examination to determine if 
he has arthritis in his right knee.  His claim for an 
increased rating should then be reevaluated on the basis of 
that examination.  

Therefore, in light of the following, and in order to fairly 
and fully adjudicate the veteran's claims for service 
connection for left ear hearing loss and for entitlement to 
an evaluation in excess of 10 percent for his right knee 
disorder, the case is REMANDED to the RO for the following 
action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
medical records pertaining to the 
veteran's left ear hearing loss and his 
right knee disorder, dated since the time 
of the last request for such information.  

2.  The veteran should be scheduled to 
undergo VA audiological and orthopedic 
examinations to determine the nature and 
severity of his left ear hearing loss and 
to determine the severity of his right 
knee disorder, particularly with regard 
to arthritis.  The audiological examiner 
is requested to express an opinion as to 
whether it is at least as likely as not 
that the veteran's left ear hearing loss 
was incurred in service.  If such a 
determination cannot be made, the 
examiner should so state.  The orthopedic 
examiner is requested to determine 
whether or not arthritis is present in 
the veteran's right knee.  If it is 
determined that arthritis is not present, 
the examiner should express an opinion 
reconciling this finding with prior 
diagnoses of arthritis in the veteran's 
right knee.  The examiners should be 
afforded the opportunity to review the 
veteran's claims file in advance of the 
scheduled examinations.  In addition, the 
examiners should state the rationale upon 
which their opinions are based.  

3.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions set 
forth above, appropriate action should be 
taken.  Thereafter, the RO should 
adjudicate the issues of service 
connection for left ear hearing loss on a 
de novo basis.  The RO should also 
adjudicate the issue of entitlement to an 
evaluation in excess of 10 percent for 
the veteran's right knee disorder, taking 
into account all relevant statutes and 
regulations in addition to relevant VA 
General Counsel opinions.  If the 
determinations remain unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, and provide an 
opportunity to respond before referring 
the case to the Board for further action.   

The purpose of this examination is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

